Title: To James Madison from John Stewart, 23 July 1804
From: Stewart, John
To: Madison, James



Honored Sir,Yorktown pa July the 23d 1804
I am sorry to be under the necessity of troubling you with this letter and of informing you of a disagreable and very alarming affair which has taken place in ouer County latly which is likly to make a grate Disturbance amongst ouer Citizens here and I fear will materialy Effect ouer ensuing Election.
To give an Idea of the Business it is necessary to state that by a Law of Congress of 1794 the Road from philadelphia by way of lancastor yorktown Carlisle Shipensburg Chambersburg Bedford and Greensburg to fort pitt was established a post road. The same law also established the road from philadelphia by norristown pottsgrove Reading Lebanon and Harisburg to Carlisle a post road. The last Session of Congress two petitions wer presented to Congress from some of the Inhabitants of Harisburg & Carlisle praying Congress to Chang the main westren rout so as to go from Lancastor by way of Harisburg to Carlisle in steat of going by way of york town to Carlisle as above mentioned.
There were also several petitions sent from york & Lancastor Counties remonstrating against the said alteration all which petitions were referred to the Comitee on post roads which Comitee after Due Consideration Determinated against the alteration prayed for and reported no alteration in this part of the State and their report was pased into a Law as m[a]y apear.
But now it apears to ouer great surprize that the post Master genl. has latly by some Contract made the very alteration which was then prayed for & which Congress had rejected towit that the westren mail is to be Caried from philadelphia by way of Lancastor Harisburg Carlisle & shipensburg to Chambersburg so that the people of york town have no mail to Carlisle nor to Lancastor exept what the post master genl will pleas to Direct by way of Fredricktown. Since this alteration we have had no regular mail neither from East nor from west. People Cant get their letters nor news papers only by sircuitous routs. Letters & papers Come some tims from philadelphia by way of Chambersburg to this place from ten to twenty Days after Date. Letters from Carlisle have Come by way of Baltimore and every thing is in such Confusion that the Citizens of all partis are much alarmed & Disturbed. The Federalists take the advandage & rais the Hue and Cry against the present administration saying you see what you will Come to your president not only rains arbitary him self by apointing men in office without principal and suffers them to take away your rights & privileges which you had enjoyed under the former administration without giving you the reason or informing you by what authority it is Done. A number of the republicans have Called on me to Know by what outhority or for what reason this Change had been made and I have not been able to give them aney satisfactory answer as it was always my opinion that Congress alone had the power establishing post roads & of Course the power of altering or Discontinuing them when established and that the postmastr genl had no power to Change aney rout in such a Manor as to leave out aney place that had been established by law nor Could I asign aney good reason for the Chang as there were two Mail going through Harisburg to Carlisle before this Change was made. I wrote to the postmaster genl & requested him to furnish me with an answer to those enquiries. I this Day received an answer from him which was ten Days on its way here but his answer is by no means satisfactory as he seems to Claim the power for making the Change and justifyes the act.
Now as the Gentlemen of Legale Knowledg here generaly Deny that he has the power for Making the Change & as he seems to Claim it I Could wish that the opinion of the attorny General Could be had on that Subject as I fear that if no satisfaction will be given by shewing Clearly that the postmaster genl had outhority for the act and that it was Justifyable to exercise it that it will produse much Mischive. The Legislature of this state pased an act at their last Session to incorporate a Company to extent the turnpicke road from Susquahana to yorktown. It was generaly expected that it would have been entered into with Spirit but this alarm about this Change of taking the post road from this place will be a Death blow to the Business and a number of ouer best republicans will lose their Confitance in goverment which is so esential & will get Cool in the Cause. I have heard a number alrady Declear that they would much rather the post road would be entirely taken from the place that then they would be at liberty to establish a private Mail which they are now prohibited & yet are deprived of the benefit of the public mail.
I fear I am too Lenthy but as I aprehent that this Change if persisted in will be fraut with much michive I think it my Duty to Do all in my power to prevent it. I Could therfor wish that if you would think it not improper to inform the president of the united states of the subject. For I beleve the truth of the Matter is that this Change was made soly to gratify a few Intersted Indevituals who are Concerned in a line of stages from Philadelphia to Harisburg as the road by way of york to Chambersburg is both neigher & better then that by Harisburg. I must Conclude and should Consider it a greate favor to receive an answer as soon as Convenient. I remain sir your Hul Sart &ce
John Stewart
